        Case 2:16-cr-00266-GMN-NJK Document 107 Filed 10/06/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Timothy Orlan Treis
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00266-GMN-NJK
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                   (Second Request)
13
     TIMOTHY ORLAN TREIS,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Daniel Clarkson, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Timothy Orlan Treis, that
20
     the Revocation Hearing currently scheduled on October 14, 2020, be vacated and continued to
21
     a date and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      In light of the COVID-19 pandemic, the Centers for Disease Control and
24
     Prevention’s recommendations, and the District Court’s Temporary General Orders, the parties
25
     seek to continue the revocation hearing to such a time in the future where the parties and Mr.
26
     Treis will be able to appear in person for the revocation hearing.
        Case 2:16-cr-00266-GMN-NJK Document 107 Filed 10/06/20 Page 2 of 3




 1          2.      Additionally, Mr. Tries has a new pending federal charge and the parties would
 2   like to pursue the possibility of a global resolution for the new charge as well as the alleged
 3   violation of conditions of supervision.
 4          3.      The defendant is in custody and agrees with the need for the continuance.
 5          4.      The parties agree to the continuance.
 6          This is the second request for a continuance of the revocation hearing.
 7          DATED this 5th day of October, 2020.
 8
 9    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
10
11
      By /s/ Paul D. Riddle                          By /s/ Daniel Clarkson
12    PAUL D. RIDDLE                                 DANIEL CLARKSON
      Assistant Federal Public Defender              Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
       Case 2:16-cr-00266-GMN-NJK Document 107 Filed 10/06/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-00266-GMN-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     TIMOTHY ORLAN TREIS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, October 14, 2020 at 11:00 a.m., be vacated and continued to January 13,

12   2021, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13                      6 day of October, 2020.
            DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
